Order reversed, and new hearing granted before other commissioners to be appointed upon application to the court at Special Term, costs to the appellant to abide the event, unless within ten days the parties interested in the award shall stipulate to reduce it to the sum of $14,000; in which event the award is so reduced and the order modified accordingly, and as so modified affirmed, without costs, upon the ■ground that the additional paper filed by the commissioners should be regarded as a supplemental report, and their report, therefore, regarded as making a special award for the sand and gravel contained in the strip taken, and that it was error for the commissioners to make any such award. Jenks, P. J., Mills, Rich, Blaekmar and Kelly, JJ., concurred.